Citation Nr: 1423424	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  06-03 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to degenerative joint disease of the right ankle.


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served in the Massachusetts Army National Guard from March 1956 to October 1960 with six periods of active duty for training. 
This appeal comes before the Board of Veterans Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  Jurisdiction over the Veteran's case was transferred to the St. Petersburg, Florida RO and then transferred to the Huntington, West Virginia RO.

In a January 2006 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO.  The Veteran failed to appear for the scheduled hearing on July 23, 2008.  On August 4, 2008, the Board received the Veteran's timely written statement that he was unable to appear for the scheduled hearing because of illness. He requested a new hearing before the Board sitting at the RO.  As good cause was shown, the Board remanded the appeal in August 2008 to reschedule a hearing.  The Veteran failed to report for a hearing in January 2009 with no good cause shown. Therefore, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2013).

This case was previously before the Board in August 2008, March 2009, and February 2010 when it was remanded for further development.

In January 2011, the Board denied the claim for service connection for a lumbar spine disorder, to include as secondary to degenerative joint disease right ankle.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, the Veteran and the Secretary of VA filed a joint motion to vacate the Board decision and remand it for additional consideration of continuity of symptomatology.  That same month, the Court granted the motion.  The case was thereafter returned to the Board and was remanded in February 2012 for further evidentiary development.  The case has been returned to the Board for further appellate review. 

The Board additionally notes that evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

  
The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's current lumbar spine disability is due to his service-connected right ankle disability.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, service connection for a lumbar spine disability is warranted.  38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R.            §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

The Veteran seeks entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected right ankle disability.  The Veteran testified at a hearing before a DRO that his orthopedic surgeon has indicated that his use of a Thomas heel and his limp have affected his entire skeletal frame.  He therefore contends that his current lumbar spine disability is permanently aggravated by his service-connected right ankle disability.  He also contends that his current lumbar spine disability is due to injuries sustained in a motor vehicle accident in service.  He has reported that his head hit the windshield during the accident and that this contributed to his current lumbar spine disorder.  However, since his claim is being granted based on a secondary service connection theory of entitlement, no further discussion is required regarding the direct service connection theory.

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2013); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

With respect to element (1), current disability, the competent medical evidence of record indicates diagnosis of lumbar disc disease.  See, e.g., a VA examination report dated April 2009.  Accordingly, element (1), current disability, is satisfied.

Element (2) has been met; the Veteran is service-connected for a right ankle disability.

Turning to element (3), nexus, the competent and probative evidence is in equipoise as to whether the Veteran's currently diagnosed lumbar spine disability is secondary to his service-connected right ankle disability.  In this regard, the Board notes that the record contains conflicting medical opinions which address the issue of nexus. 

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In support of his claim, the Veteran submitted a private treatment report from Dr. D.M. dated July 2013.  After consideration of the Veteran's medical history and interview of the Veteran, Dr. D.M. concluded that it is at least as likely as not that the Veteran's right ankle disability is the direct cause of his lumbar spine disability.  Dr. D.M.'s rationale for his conclusion was based on his interview of the Veteran, review of the Veteran's medical history, and a review of pertinent medical literature.  In particular, Dr. D.M. reported that it is more likely than not that the Veteran's chronic low back pain is secondary to the unbalanced gait caused by the injury to his right ankle.  He further indicated that it is accepted by orthopedists that an unbalanced gait causes abnormal stresses into the lumbar spine.  Moreover, this alteration in the mechanical forces can in turn produce significant back symptoms such as noted in the Veteran.    

In contrast to the opinion of Dr. D.M., a VA examiner concluded in an April 2010 report following examination of the Veteran and consideration of his medical history that the Veteran's lumbar spine disability was a "stand alone entity that is an age related progression, that is neither caused by or a result of service activities, adjunct or aggravated by the Veteran's service connected right ankle."  The examiner noted that the opinion was based upon the current orthopedic literature that indicates that the disorder is the result of normal aging.  The same examiner opined in April 2009 that the lumbar disc disease was not caused by or a result of trauma but is most likely caused by or a result of a normal aging process.  A VA examiner similarly concluded in a report dated January 2013 that it is less likely than not (less than 50 percent probability) that the Veteran's lumbar spine disability is related to his service-connected right ankle disability.  The examiner's rationale for her conclusion was based on her finding that the Veteran's lumbar disc disease is a stand alone entity that is an age related progression and therefore not caused or aggravated by his right ankle disability.    

The opinions of Dr. D.M. and the VA examiners were based upon thoughtful analysis of the Veteran's entire history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Given both positive and negative nexus opinions of equal probative value, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran's current lumbar spine disability is due to his service-connected right ankle disability.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  As such, element (3), and thereby all three elements, has been satisfied.   

Because each of the three Wallin elements has been met, service connection for a lumbar spine disability is warranted.


ORDER

Service connection for a lumbar spine disability is granted.




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


